Citation Nr: 0733503	
Decision Date: 10/25/07    Archive Date: 11/02/07

DOCKET NO.  04-44 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

1  Entitlement to an increased rating for residuals of a 
myocardial infarction (MI), currently assigned staged ratings 
of 30 percent prior to April 23, 2004 and 60 percent from 
that date.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. McPhaull, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
October 1951 to October 1955, and had subsequent periods of 
active duty for training (ACDUTRA), to include in November 
1987 (when he suffered a myocardial infarction).  These 
matters are before the Board of Veterans' Appeals (Board) on 
appeal from a September 2003 rating decision by the San 
Diego, California Department of Veterans Affairs (VA) 
Regional Office (RO) that granted service connection for MI, 
rated 30 percent, effective April 25, 2003 (the date of claim 
to reopen).  An October 2004 rating decision increased the 
rating to 60 percent, effective April 23, 2004.  Inasmuch as 
the veteran has not indicated otherwise, it is presumed he is 
appealing both stages of the rating.  The issue is 
characterized accordingly.  Pursuant to 38 U.S.C.A. § 7107(a) 
(West 2002 & Supp. 2006) and 38 C.F.R. § 20.900(c) (2007), 
the Board has advanced the case on the docket.

The claim seeking TDIU is being REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the veteran if any action on his part is required.


FINDINGS OF FACT

1.  It is not shown that at any time during the appeal period 
prior to April 23, 2004, the veteran's residuals of MI were 
manifested by an episode of congestive heart failure in the 
prior year, or a workload greater than 3 METS but not greater 
than 5 METs resulting in dyspnea, fatigue, angina, dizziness 
or syncope; it is reasonably shown that ejection fraction of 
50 percent was present as of April 2, 2004, but left 
ventricular dysfunction with an ejection rate of 30 to 50 
percent was not shown prior to that date.

2.  It is not shown that at any time since April 23, 2004, 
the residuals of MI have been manifested by chronic 
congestive heart failure; left ventricular dysfunction with 
an ejection rate of less than 30 percent; or a workload of 3 
METS or less resulting in dyspnea, fatigue, angina, dizziness 
or syncope.
CONCLUSIONS OF LAW

1.  A 60 percent rating for residuals of MI is warranted from 
April 2, 2004; but a rating in excess of 30 percent for such 
disability is not warranted prior to that date.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002 & Supp 2006); 38 C.F.R. §§ 4.1, 4.3, 
4.7, 4.104 Diagnostic Code (Code) 7006 (2007).

2.  A rating excess of 60 percent for residuals of MI is not 
warranted for any period of time since April 23, 2004.  
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 4.1, 4.3, 4.7, 4.21, 4.104, Code 7006 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 ; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004). 

As noted, the instant appeal is from the initial rating 
assigned with a grant of service connection.  The statutory 
scheme contemplates that once a decision awarding service 
connection, a disability rating, and an effective date has 
been made, statutory notice has served its purpose, and its 
application is no longer required because the claim has been 
substantiated.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  The October 2004 statement of the case (SOC) 
provided the veteran notice on the downstream issue of an 
increased initial rating.  A November 2006 supplemental SOC 
readjudicated the matter after the veteran received all 
notice.  Neither the veteran nor his representative has 
alleged that notice in this case was less than adequate.  The 
veteran has had full opportunity to participate in VA's 
adjudicatory- appeal process, and is not prejudiced by any 
notice deficiency that may have occurred earlier.

All available pertinent medical evidence identified by the 
veteran (including records from the Social Security 
Administration (SSA)) has been secured.  He was afforded a VA 
examination.  VA's duty to assist the veteran in the 
development of facts pertinent to his claim is met.  


II.	 Factual Background

It has been established that the veteran suffered a MI on 
ACDUTRA in November 1987.  Pre-April 2004 treatment records 
(primarily private) note that the veteran had undergone 5 
vessel coronary artery bypass grafting, and was being 
followed for poorly controlled diabetes and hypertension.  
They do not show exercise testing, ejection rates, or 
congestive heart failure.  They do note that the veteran 
exercised daily, but frequently needed to take nitroglycerine 
for chest pain.  

VA treatment records from April to July 2004 include an early 
April 2, 2004 record which notes that the veteran's last 
prior visit was one year prior.  He had complaints of chest 
pain up to 2 times per day with exertion, especially upon 
walking 1 block without taking prophylactic nitro.  Follow-up 
evaluation included testing on April 23, 2004 which found an 
ejection fraction of 50 percent with segmental wall-motion 
abnormalities.

VA treatment records from March 2005 to October 2006 include 
a September 2005 record which notes that the veteran reported 
rare chest pains if he undertakes "heavy exertion" after 
eating.  He stated that he can walk miles at a normal pace; 
and that he recently stopped taking his cardiac medications 
as he felt they were causing him to feel weak and fatigued.  
Other records continue to show ongoing treatment for his 
heart disability.

A June 2006 VA exercise treadmill test revealed a workload of 
4.6 METS and an ejection fraction of 46 percent.

On October 2006 VA examination, it was noted that the veteran 
was well-developed and well-nourished and in no distress.  
There was no jugular venous distention.  No clubbing, 
cyanosis, or edema was noted.  The diagnosis was coronary 
artery disease, status post coronary artery bypass surgery 
times 5 vessels, with persistent angina with minimal exertion 
and METS on the last exercise test of 4.6.

Pertinent records received from SSA in November are 
duplicates of other (including VA) records in the claims 
file.

III. 	Legal Criteria and Analysis

Disability ratings are determined by application of a 
schedule of ratings, based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  The 
percentage ratings represent, as far as can practicably be 
determined the average impairment in earning capacity 
resulting from diseases and injuries and their residual 
conditions in civil occupations.  Generally, the degrees of 
disability are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1.

"Staged" ratings may be warranted with the initial rating 
assigned upon a grant of service connection.  This appeal is 
from the initial rating assigned with the grant of service 
connection, and the RO has assigned "staged" ratings, as 
noted.  Fenderson v. West, 12 Vet. App. 119 (1999).  

Where there is a question as to which of two evaluations 
applies, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
such rating. Otherwise, the lower rating is assigned.  
38 C.F.R. § 4.7 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  It 
is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Residuals of MI are rated under Code 7006, which provides for 
a 30 percent rating when a workload of greater than five 
METs, but not greater than seven METs, results in dyspnea, 
fatigue, angina, dizziness, or syncope, or evidence of 
cardiac hypertrophy or dilatation is found on 
electrocardiogram, echocardiogram, or X-ray.  A 60 percent 
rating is warranted when the claimant had more than one 
episode of acute congestive heart failure in the past year, 
or; a workload of greater than three METs, but not greater 
than five METs results in dyspnea, fatigue, angina, 
dizziness, or syncope, or; there is left ventricular 
dysfunction with an ejection fraction of 30 to 50 percent.  A 
100 percent rating is warranted when there is chronic 
congestive heart failure, or; workload of three METs or less 
results in dyspnea, fatigue, angina, dizziness, or syncope, 
or; there is left ventricular dysfunction with an ejection 
fraction of less than 30 percent.  38 C.F.R. § 4.104.

One MET is the energy cost of standing quietly at rest and 
represents an oxygen uptake of 3.5 milliliters per kilogram 
of body weight per minute.  When the level of METs is  
required for evaluation, and a laboratory determination by 
exercise testing cannot be done for medical reasons, an 
estimation by the examiner of the METs level may be used.  
38 C.F.R. § 4.104, Note 2. 

Rating Prior to April 23, 2004

The effective date for the grant of service connection for 
the veteran's residuals of MI is April 25, 2003; hence, the 
rating period at issue begins on that date.  It is noteworthy 
at the outset that when the veteran was seen by VA in early 
April 2004, it was noted that he had not been seen/evaluated 
by VA during the previous year.  Consequently, the only data 
for consideration of the rating warranted prior to April 2004 
are in his private treatment records.  The records he has 
identified have been secured, and are rather sparse, 
including minimal records for 2003.  Earlier records (for 
2000, 2001, 2002) do not include any studies ejection 
fraction rates or any exercise tolerance (treadmill) testing; 
likewise, there are no estimates of workloads in METs (or 
opinion indicating that exercise testing is medically 
infeasible).  As there is no mention of congestive heart 
failure (acute or chronic) in the records, there is no basis 
for assigning a rating in excess of 30 percent for the MI 
residuals prior to April 2004.

When the veteran presented to VA with complaints of chest 
pain on walking 1 block (unless he took prophylactic nitro) 
on April 2, 2004, follow-up evaluation included testing on 
April 23, 2004 which revealed an ejection fraction of 50 
percent.  Based on this finding, the RO assigned the 
increased "staged" 50 percent rating from the date of the 
testing, i.e., April 23, 2004.  As other complaints and 
findings noted on April 2, 2004 were essentially similar to 
those noted on April 23, 2004, it may reasonably be inferred 
that had the appropriate testing been done on April 2, 2004 
(as opposed to April 23), an ejection fraction of 50 percent 
would have been found on that date.  Consequently, an 
effective date of April 2, 2004 is warranted for the 50 
percent (current) "stage' of the veteran's rating for 
residuals of MI.  [The Board recognizes, and the veteran is 
advised, that in light of the criteria governing effective 
dates of payment of monetary awards, this 3 week grant of an 
earlier effective date for the 50 percent rating amounts to a 
mere technical correction of the record, and will not result 
in increased compensation payment.]  

From April 2, 2004

There is no competent evidence that at any time since April 
2, 2004, the veteran's MI residuals have been of such nature 
and severity as to warrant the next higher, 100 percent, 
rating.  There is no objective evidence of chronic congestive 
heart failure, or; workload of 3 METs or less resulting in 
dyspnea, fatigue, angina, dizziness, or syncope, or; left 
ventricular dysfunction with an ejection fraction of 30 
percent or less.  The most recent (June 2006) diagnostic 
studies showed ejection fraction of 49 percent and workload 
of 4.6 METs.  And on October 2006 VA examination the veteran 
was noted to be well-developed and well-nourished, and in no 
acute distress.  There is no interim clinical record which 
shows ejection fraction or workload findings of greater 
severity or notes chronic congestive heart failure. 

In short, the disability picture presented by the veteran's 
residuals of MI since   April 2, 2004 is not consistent with 
the degree of severity warranting the next higher, 100 
percent, rating (and does not approximate such a level of 
severity).  

The preponderance of the evidence is against this claim.  
Hence, it must be denied.


ORDER

A 60 percent rating for residuals of MI is granted effective 
from April 2, 2004, subject to the regulations governing 
payment of monetary awards.  

A rating in excess of 30 percent for residuals of MI prior to 
April 2, 2004, is denied.

A rating in excess of 60 percent for residuals of MI from 
April 2, 2004 is denied.



REMAND

The rating assigned for the veteran's service connected heart 
disability satisfies the schedular requirements for a TDIU 
rating.  38 C.F.R. § 4.16.  However, while the record quite 
clearly reflects that the MI residuals may preclude his 
participation in the strenuous types of employment, there is 
insufficient evidence to determine whether by virtue of such 
disability he is incapable of participating in sedentary, but 
more than marginal, types of employment.  

Notably, while the veteran has not worked since 1988, there 
is no indication that he has sought employment.  His 
education and occupational experience, including apparently 
substantial responsibilities in the military, do not appear 
to be inconsistent with some form of sedentary employment.  
As the record does not include a contemporaneous medical 
opinion regarding the level of functioning that remains 
feasible in light of MI residuals, an examination to 
ascertain whether the MI residuals preclude sedentary 
employment is necessary.  Significantly, on the most recent 
VA examination (in October 2006), it the examiner noted 
(without further comment) that minimal exertion causes 
persistent angina; it is unclear whether "minimal exertion" 
encompasses work or a sedentary (and non-strenuous nature).  

Accordingly, the case is REMANDED for the following:

1. The RO should arrange for the veteran 
to be examined by a cardiologist (or other 
appropriate physician) to ascertain the 
level of functioning that remains feasible 
in light of the veteran's service 
connected MI residuals.  Specifically, the 
examiner should review the veteran's 
claims file, examine the veteran (and 
arrange for any diagnostic studies deemed 
appropriate to be completed), and provide 
an opinion as to the nature and severity 
of the functional limitations resulting 
from/and functioning permitted by the MI 
residuals.  The examiner should provide 
examples of specific types of activities 
that would be precluded by/inconsistent 
with the MI residuals (including 
restrictions due to any rest requirements) 
and those feasibly remaining within the 
veteran's capability.  The examiner should 
specifically opine whether the MI 
residuals are of such nature and severity 
as to preclude all forms of more than 
marginal sedentary employment.  The 
examiner should explain the rationale for 
all opinions given.

2.  The RO should then re-adjudicate the 
TDIU claim.  If it remains denied, the RO 
should issue an appropriate SSOC and give 
the veteran and his representative the 
opportunity to respond.  The case should 
then be returned to the Board, if in 
order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2006).



______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


